Citation Nr: 0205987	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  02-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $30,410.00.

(The issue regarding the propriety of the severance of 
service connection for hepatitis is the subject a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to January 3, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Hartford, 
Connecticut Regional Office (RO).  


FINDINGS OF FACT

1.  In his September 1997 application for improved pension 
benefits, the veteran indicated that his family income at the 
time consisted of Social Security Administration (SSA) 
benefits paid to he and his spouse, in the amount of $521 and 
$283, respectively; he specifically indicated that he, his 
spouse, and the minor children were in receipt of no other 
income, to include wage income.

2.  The veteran was awarded improved pension benefits 
effective October 1, 1997; in award letters issued in 
December 1997 and attached VA Forms 21-8768, he was informed 
that, essentially, pension is an income based program and 
that he was obligated to report changes in family income 
immediately

3.  In January 1998, the veteran's VA pension benefits were 
increased based on evidence submitted by him to the effect 
that his SSA benefits had been reduced significantly.

4.  In or about May 2000, the RO received information to the 
effect that the veteran was in receipt increased SSA 
benefits. 

5.  In June 2000 the RO retroactively reduced the veteran's 
VA pension benefits, effective October 1, 1997, as they 
received evidence that he (his family) received previously 
unreported income in 1997 and 1998, and that he was in 
receipt of workers compensation and SSA benefits; this action 
created an overpayment in the amount of $18,454.  

6.  In September 2000, the RO further reduced the veteran's 
VA pension effective October 1, 1998, based on his spouse's 
previously unreported income and the receipt of SSA benefits; 
this action increased the overpayment to $30,410.

7.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

8.  The veteran was at fault in the debt created by his 
failure to report changes in income in a timely manner.

9.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran and 
his family of the basic necessities of life).

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, or bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA improved pension benefits, in the 
amount of $30,410, would not be against the principles of 
equity and good conscience.  Thus, recovery of the 
overpayment created is not waived.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that in September 1997 the RO 
received from the veteran his application for improved 
pension benefits (VA Form 21-526), wherein he indicated that 
his family income at the time consisted of SSA benefits paid 
to he and his spouse, in the amount of $521 and $283, 
respectively (the latter of which included benefits for two 
minor children in their custody).  The veteran specifically 
indicated that he, his spouse, and the children were in 
receipt of no other income, to include wage income.  

In December 1997 the veteran was awarded improved pension 
benefits effective October 1, 1997, and, according to the 
award letters (two were issued on successive days in 
December), the amount awarded took into account his report of 
receiving no family income other than the SSA benefits noted 
in the September 1997 application.  The award letters 
specifically indicated that his countable income included $0 
in earned or "other" income, and that the pension award 
included additional benefits on behalf of his spouse and two 
minor children.  The award letters and attached VA Forms 21-
8768 also informed the veteran that pension is an income 
based program and that he was obligated to report changes in 
family income immediately, and that a failure to do so would 
result in an overpayment of benefits which would have to be 
repaid.  

In January 1998, the RO received from the veteran information 
to the effect that at that time he was in receipt of only $25 
from SSA due to a worker's compensation offset, and that his 
spouse and the minor children were in receipt of no such 
benefits.  The veteran requested that the RO recompute his 
improved death pension benefits based on this information.   

In January 1998, the RO significantly increased, retroactive 
to October 1, 1997, the veteran's pension award to reflect 
the decreased SSA benefits; it is pointed out that 
information gathered by the RO revealed that a lump sum 
worker's compensation award was paid to the veteran in August 
1997, and as such (as it pre-dated his claim for VA pension) 
it was not included as income in determining the his VA 
pension award. 

The January 1998 award letters (and attached VA Forms 21-
8768) again specifically indicated that his countable income 
included $0 in earned or "other" income, that the award 
included additional benefits on behalf of his spouse and two 
minor children, and also informed the veteran that pension is 
an income based program and that he was obligated to report 
changes in family income immediately, and that a failure to 
do so would result in an overpayment of benefits which would 
have to be repaid.  
 
In May 2000, the RO informed the veteran that they received 
information to the effect that he was in receipt of $556, and 
his spouse $139, in monthly SSA benefits.  In this letter, 
the RO asked that the veteran provide the history of SSA 
payments for he, his spouse, and the children since January 
1998, any information regarding workers compensation since 
January 1998, and any wage information.  

In an incomplete Improved Pension Eligibility Verification 
Report (EVR) received in June 2000, the veteran confirmed 
current receipt of $556, but did not provide additional 
information.  Documentation received at that time also 
reflects that in January 1998, the veteran settled a worker's 
compensation claim and was to be paid, according to the 
stipulation, $25,000 within 30 days of January 28, 1998.  

In June 2000 the RO informed the veteran that his VA pension 
was retroactively reduced, effective October 1, 1997, as they 
received evidence that he (his family) received previously 
unreported income in 1997 and 1998, and that he was in 
receipt of workers compensation and SSA benefits.  This 
action created an overpayment in the amount of $18,454.  

In a Financial Status Report (FSR) (VA Form 20-5655) received 
in July 2000, the veteran indicated, for the first time, that 
his spouse had been employed since November 1997 and was 
currently working on a full-time basis earning $1,360 per 
month; the FSR is somewhat unclear as to when she began 
working full-time or what period or periods she had worked 
part-time.  

In September 2000, the RO further reduced the veteran's VA 
pension effective October 1, 1998, based on his spouse's 
previously unreported income and the receipt of SSA benefits.  
This action increased the overpayment to $30,410.

The veteran timely requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
November 2000, the Committee denied the veteran's request for 
a waiver of the overpayment, finding that, essentially, 
recovery of the debt would not be against "equity and good 
conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because he was 
not at fault in the creation of the debt and that requiring 
him to repay the debt would result in severe financial 
hardship. 

A review of the November 2000 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Therefore, 
waiver is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2001).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. § 1.965 (2001).

With regard to "fault," the Board points out that, as noted 
above, the December 1997 award letters (and attachments) 
notified the veteran that his pension was based on his 
reported income, specifically indicated that this included 
his report of SSA income only, and notified him that he was 
obligated to report any changes in family income from any 
source immediately.  Increased award letters issued in 
January 1998 provided him with the same notice, but despite 
this notification the veteran failed to report, in a timely 
manner, that SSA benefits were increased, that he had settled 
a workers compensation claim (the lump sum awarded in January 
1998), or that his spouse had been employed since November 
1997.  

The veteran claims that he was not at fault in the creation 
of the debt at issue because, according to a June 2000 
statement, he did not know that all income counted in 
determining pension and that he was on psychiatric medication 
since 1997 and was not aware that a mistake.  The Board is of 
the opinion, however, that because of the clear notification 
included in the letters noted above, the veteran knew that he 
was to immediately report to VA the changes in income, but 
failed to do so.  

It is pointed out that while the veteran seems to be claiming 
that psychiatric medication taken since 1997 (or disability 
in general) contributed to him being unaware of his mistake 
in not reporting increases in income, he was nevertheless 
able to report the decrease in SSA income in January 1998 in 
order to have his VA pension increased.  This action taken 
alone (i.e. in January 1998 to increase the pension) clearly 
shows that the veteran was well aware that VA pension was 
based on all sources of income.  

As such, the Board finds that the veteran, and not VA, was 
clearly at fault for the debt created in this case.  The 
veteran continued to accept VA pension benefits in an amount 
that he knew he was not entitled to, and VA, in a timely 
manner, retroactively reduced his award upon receipt of 
information that he was receiving increased SSA benefits and 
that his spouse had been (and still was) in receipt of 
employment income.

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to the FSR received in July 2000, the 
veteran's total monthly expenses outweighed his combined 
monthly net income by $510.50; from the Board's calculation, 
his reported income outweighs his expenses by about $313, 
however the veteran did not include SSA benefits for his 
spouse and/or the minor children as income.  In any event, 
the veteran also indicated that he has no debts (to financial 
companies, etc.). 

The Board cognizant of the possibility that the he may 
require utilizing funds for medical care in the future (the 
veteran claims that he is totally disabled), however, it 
should be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, and 
in any event, the veteran's income does outweigh his monthly 
expenses by $300 to as much as $510.  Given the above 
information, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him and his family of the basic 
necessities of life.

In a case such as this the Board is simply not persuaded that 
the Government should forego its right to collection of the 
indebtedness.  As the veteran received VA improved pension to 
which he is not entitled, this resulted in his unjust 
enrichment.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  
38 C.F.R. § 1.965(a) (2001).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, which is intended to provide financial support 
to needy veterans and their dependents and which is based on 
a calculation of all countable income, and requires complete 
disclosure from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board observes that recently enacted 
law provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, and also includes 
new notification provisions.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).

Specifically, VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).

The record reflects that the veteran and his representative 
were provided with a statement of the case in February 2002, 
and this document provided adequate notification of the 
information and evidence necessary to substantiate these 
claim.  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record, including 
evidence regarding the veteran's financial status.  The Board 
notes that as the creation and/or the amount of the debt is 
not in appellate status (the veteran has not taken issue with 
either), clarification with respect to things such as the 
exact amount of the veteran's spouse's income since 1997 is 
not necessary.  The Board finds the duty to assist the 
veteran in the development of the claim under the VCAA has 
been met.  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

